900 So.2d 703 (2005)
Idus L. GLASS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D05-0182.
District Court of Appeal of Florida, First District.
April 25, 2005.
*704 Idus L. Glass, petitioner, pro se.
Charlie Crist, Attorney General, Tallahassee, for respondent.
PER CURIAM.
Inasmuch as petitioner has failed to allege specific facts constituting a basis for entitlement to a belated appeal, the petition seeking belated appeal is denied as legally insufficient. See Fla. R.App. P. 9.141(c)(3)(F).
BARFIELD, ALLEN and THOMAS, JJ., concur.